NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          _____________

                               No. 10-2479
                              _____________

                        ANDREW POLICASTRO,
                                    Appellant

                                      v.

                  TENAFLY BOARD OF EDUCATION,
Individually and in their official capacity as the Tenafly Board of Education;
        EUGENE WESTLAKE, INTERIM SUPERINTENDENT,
   individually and in his official capacity as Superintendent of Schools,
  Tenafly Public Schools; THEODORA P. KONTOGIANNIS, Principal,
 individually and in her official capacity as Tenafly High School Principal
                                _____________

                Appeal from the United States District Court
                        for the District of New Jersey
                       (D.C. Civil No. 2-09-cv-01794)
             District Judge: Honorable Dickinson R. Debevoise
                               _____________

                Submitted Under Third Circuit LAR 34.1(a)
                             July 11, 2011

         Before: RENDELL, SMITH and FISHER, Circuit Judges.

                           (Filed: July 20, 2011 )

                              _____________

                        OPINION OF THE COURT
                            _____________
RENDELL, Circuit Judge.

       Andrew Policastro appeals from the District Court’s grant of a motion for

summary judgment in favor of the Tenafly Board of Education (“Board”), Dr. Eugene

Westlake, and Dr. Theodora Kontogiannis on the claim that his First Amendment rights

were violated by the Board’s policy governing the use of teacher’s mailboxes. We

review a grant of summary judgment de novo and apply the same standard as the District

Court. Stratechuk v. Bd. of Educ., South Orange-Maplewood Sch. Dist., 587 F.3d 597,

603 (3d Cir. 2009)(citations omitted). We will affirm the District Court’s summary

judgment order.

       Policastro challenged the Board’s mailbox policy as unconstitutional in a previous

case, and the District Court concluded that the policy was not unconstitutionally

overbroad and that his “as applied” challenge was moot. In an attempt to revisit the

District Court’s conclusion that his “as applied” challenge was moot – a conclusion

which was affirmed by this Court – Policastro deliberately violated the mailbox policy

for a second time. Following an official letter of reprimand from the Board, Policastro

commenced the underlying suit. After discovery, both parties filed motions for summary

judgment and the District Court ruled in favor of the Appellees, reasoning that the

mailbox policy is a content-neutral limitation which is “valid provided that [it is] justified

without reference to the content of the regulated speech, that [it is] narrowly tailored to

serve a significant governmental interest, and that [it] leave[s] open ample alternative

channels for communication of the information.” Policastro v. Tenafly Bd. of Educ., 710

F.Supp.2d 495, 509 (D.N.J. 2010)(quoting Clark v. Cmty. for Creative Non-Violence, 468

                                              2
U.S. 288, 293 (1984)). In a clear and carefully reasoned opinion, the District Court

correctly applied this standard in concluding that the policy did not violate Policastro’s

rights. We can add nothing to the District Court’s analysis.

       Accordingly, we will affirm the District Court’s grant of the Appellees’ motion for

summary judgment.




                                             3